Citation Nr: 0320713	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.    

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1310 (West 2002) 
based on the theory that PTSD was a contributory cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1960 to October 
1967.  He died in March 1995.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of service connection for the cause of the 
veteran's death was denied by the Board in an April 1998 
decision.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in June 2000, the Court affirmed in 
part, vacated, and remanded the Board's decision.  The Court 
affirmed that part of the April 1998 decision that denied DIC 
under the provisions of 38 U.S.C.A. § 1310 based on the 
veteran's service-connected disabilities.  The remainder of 
the April 1998 decision was vacated and remanded for 
consideration of DIC under 38 U.S.C.A. § 1310 based on the 
theory that PTSD, not service-connected at the time of his 
death, contributed to the veteran's demise.  Also held to be 
for consideration was the issue of service connection for 
PTSD for the purpose of accrued benefits.

In February 2001, the Board remanded the case to the RO for 
additional development and readjudication, which has been 
completed.  The case is again before the Board for final 
appellate review. 

The Board notes that, in the April 1998 decision, the Board 
referred to the RO the appellant's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities for purposes of accrued benefits.  Review of the 
record currently before the Board failed to disclose any 
adjudication of this matter, although the Board concedes that 
the record consists of the rebuilt, temporary claims file.  
The RO's attention is directed to this matter to ensure that 
the appropriate action has been, or will be, taken.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The record at the time of the veteran's death discloses 
no competent evidence of a diagnosis of PTSD.  

3.  The probative, competent evidence of record does not 
establish that the veteran had PTSD that contributed to the 
cause of his death. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD for the purpose of accrued 
benefits is not established.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2002).    

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1310 based on the theory that PTSD was a contributory cause 
of the veteran's death is not established.  38 U.S.C.A. §§ 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the June 1995 rating decision, December 
1995 statement of the case, and April 2003 supplemental 
statement of the case, the RO provided the appellant and her 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claim.  In addition, in a February 2003 letter, the RO 
advised the appellant of the notice and assistance provisions 
of the VCAA, including VA's responsibility to obtain evidence 
and her obligations to provide evidence or information needed 
to obtain evidence on her behalf.  The RO also again 
explained the elements needed to prevail on her claim.  
Finally, the April 2003 supplemental statement of the case 
provides the text of the applicable regulations implementing 
the VCAA.  Accordingly, the Board finds that the appellant 
has received all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, the Board emphasizes that 
the record before it consists of a rebuilt claims folder, 
such that how and when certain records were obtained is 
unclear at times.  However, the claims folder contains copies 
of service medical records, private medical records, 
including records of the veteran's terminal hospitalization, 
private medical statements, the complete Record on Appeal to 
the Court, other submissions to the Court, and a report of 
medical opinion.  See 38 U.S.C.A. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no indication or 
allegation that the record is incomplete or that additional 
pertinent evidence remains outstanding.  Therefore, the Board 
is satisfied that the record is sufficient for consideration 
of the appeal and that the duty to assist has been met.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to review the appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the February 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2002); see 38 
U.S.C.A. Chapter 11.  Generally, the death of a veteran is 
service connected if "the death resulted from a disability 
incurred or aggravated [ ] in the line of duty in the active 
military, naval, or air service."  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The substance of the 
survivor's claim is purely derivative from any benefit to 
which the veteran might have been entitled at his death; that 
is, the survivor cannot receive any such attributed benefit 
that the veteran could not have received upon proper 
application therefor.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1. Accrued Benefits Claim

The veteran submitted a claim for service connection for PTSD 
in June 1987.  It remained unadjudicated at the time of his 
death.  The appellant now seeks service connection for PTSD 
for accrued benefits purposes.     

Service and service medical records indicate that the veteran 
had active service in Vietnam, where he suffered gunshot 
wounds to the abdomen and left thigh. Records dated in 
February 1993 from Pontiac Osteopathic Hospital reflect past 
medical history that included anxiety and depression, for 
which he had been prescribed medication.  Similarly, records 
dated in March 1995 from the same facility note medical 
history that included depression.  However, evidence of 
record at the time of the veteran's death in March 1995 shows 
no diagnosis of PTSD.  Establishing service connection 
requires the existence of a current disability.  38 U.S.C.A. 
§ 1110; Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, according to the 
regulation in effect at the time of the veteran's death, the 
first requirement for service connection for PTSD in 
particular is medical evidence establishing a clear diagnosis 
of the condition.  38 C.F.R. § 3.304(f) (1994).  Thus, in 
this case, in the absence of competent evidence of a 
diagnosis of PTSD in the record as it existed at the time of 
the veteran's death, service connection for PTSD for purposes 
of accrued benefits cannot be granted.  

2.  Entitlement to DIC

The appellant seeks DIC based on service connection for the 
cause of the veteran's death.  She alleges that the veteran 
had PTSD, which was a contributory cause of the veteran's 
death.  

Medical records dated from March 1995 indicate that the 
veteran suffered serious burns in house fire.  The death 
certificate lists the cause of death as thermal injuries.  
Other significant conditions contributing to death but not 
resulting in the underlying cause are hypertensive 
atherosclerotic cardiovascular disease and pulmonary 
emphysema.   

As addressed in the discussion concerning the previous issue, 
above, medical evidence on file at the time of the veteran's 
death does not show a diagnosis of PTSD.  However, in a July 
1995 statement, M. Stern, D.O., indicated that the veteran 
suffered from PTSD due to his service in Vietnam, which 
caused him to be markedly depressed.  The depression added to 
his inability to sleep and gave him feelings of low self-
worth, such that he was not interested in eating.  Dr. Stern 
stated that, at the time of his death, the veteran was 
severely malnourished and weak, due to an inability to eat 
solid food, which prevented him from being physically able to 
save himself from the fire in the house.  He acknowledged 
that the veteran had suffered a gunshot wound to the abdomen 
in service.  However, he stated that the veteran's 
malnourished and weak condition at the time of the fire was 
primarily due to his depressive neurosis.   

In a sworn Declaration dated in January 2001 submitted on 
appeal to the Court, Dr. Stern indicated that he was a family 
practitioner who treated the veteran from 1982 through 1987.  
He prescribed medication for nervousness and referred him to 
a Dr. Charnor, an internal medicine specialist, for a mental 
health evaluation.  Referring to his chart, Dr. Stern 
indicated that the diagnosis from that consultation was 
hyperventilation syndrome associated with anxiety.  He stated 
that, he did not diagnose the veteran as having PTSD at the 
time.  However, knowing what he now knew, including his 
symptoms and combat history and injuries, he would now 
diagnose PTSD as a result of military service.  Dr. Stern 
recalled the veteran's attitude and behavior, which he 
thought was consistent with PTSD and PTSD-related depression.  
He also thought that the veteran's excessive smoking was 
related to his anxiety and depression, and that the veteran's 
mental and physical problems both impaired his ability to 
escape from the fire.    

Pursuant to the Board's remand, the RO secured a medical 
opinion from two board-certified psychiatrists as to whether 
there was evidence to support a diagnosis of PTSD or other 
anxiety disorder related to the veteran's military service.  
The examiners conducted a complete review of the claims 
folder.  According to the March 2003 report, the examiners 
found that the veteran's experiences in service adequately 
provided evidence of a stressor, Criterion A for the formal 
psychiatric diagnosis of PTSD.  The record also showed that 
the veteran experienced symptoms of anxiety or depression for 
most of his adult life.  However, the examiners were unable 
to find evidence to support documentation that the veteran 
persistently reexperienced the traumatic event (Criterion B) 
or that he showed a persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness (Criterion C).  In addition, they found no 
evidence that the veteran experienced persistent symptoms of 
increased arousal (Criterion D).  The examiners explained 
that, although the veteran's symptoms of depression and 
anxiety were similar to veterans with PTSD, the presence of 
those co-morbidities was not sufficient to justify a 
diagnosis of PTSD in this veteran's case.   

Considering this evidence, the Board finds that entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1310 based on 
the theory that PTSD was a contributory cause of the 
veteran's death must be denied because the evidence of record 
does not show that the veteran actually had PTSD.  That is, 
the Board finds that the March 2003 medical opinion is more 
probative on the question of whether the veteran actually had 
PTSD than the opinions of Dr. Stern.  The Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  When adequately explained, the Board is free to 
favor one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 26 (1998).  The March 2003 VA medical opinion 
is based on a complete review of the record and is offered by 
two physicians board-certified in psychiatry.  The report 
includes a complete explanation as to the basis for their 
determination that the evidence does not support all 
diagnostic criteria for PTSD.  On the other hand, Dr. Stern 
is a doctor of osteopathy and a family practitioner.  There 
is no evidence that he has any particular expertise or 
experience in the diagnosis of psychiatric disorders.  His 
opinion is based solely on his experiences with the veteran 
and is offered without explanation as to how the evidence 
satisfies the diagnostic criteria for PTSD.  Thus, the Board 
affords more weight or probative value to the March 2003 
medical opinion.  

The Board acknowledges that the appellant herself believes 
that the veteran had PTSD, which contributed to his death.  
However, there is no evidence or allegation that she has any 
education or training in the diagnosis of psychiatric 
disorders.  As a lay person, she is competent to describe 
what she observed, i.e., the veteran's behavior or emotional 
state, but she is not competent to provide a psychiatric 
diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.        

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  The probative evidence of record does not 
show that the veteran could be properly diagnosed as having 
PTSD.  Accordingly, the Board finds that the preponderance of 
evidence is against entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1310 based on the theory that PTSD was a 
contributory cause of the veteran's death.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for PTSD for the purpose of accrued 
benefits is denied.  

DIC under the provisions of 38 U.S.C.A. § 1310 based on the 
theory that PTSD was a contributory cause of the veteran's 
death is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

